DETAILED ACTION
Drawings
Drawings submitted have been accepted.

Reasons for Allowance
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding independent claim 1, the prior art of record fails to teach or suggest " the vehicle performs first authentication on a user by comparing a captured image of the user to a reference image in response to an unlocking signal or a start-up request signal received from the user terminal, and transmits second authentication pre-processing information to the user terminal, the second authentication pre-processing information being obtained by generating an encryption key from a feature vector extracted from the image of the user and encrypting unique information of the user; and the user terminal performs second authentication on the user by decrypting the second authentication pre-processing information received from the vehicle with a decryption key stored therein.", in combination with the other  limitations clearly claimed for patent, are novel and unobvious.  Dependent claims 2-5 are allowed by virtue of their dependency.
Regarding independent claim 6, the prior art of record fails to teach or suggest " performing, by the vehicle, first authentication on a user by comparing a captured image of the user to a reference image in response to an unlocking signal or start-up request signal received from the user terminal, and transmitting second authentication pre-processing information to the user terminal, the second authentication pre-processing information being obtained by generating an encryption key from a feature vector extracted from the image of the user and encrypting unique information of the user; and performing, by the user terminal, second authentication on the user by decrypting the second authentication pre-processing information received from the vehicle with a decryption key stored therein”, in combination with the other  limitations clearly claimed for patent, are novel and unobvious.  Dependent claims 7-10 are allowed by virtue of their dependency.

	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled Comments on Statement of Reasons for allowance.
Contact Information
Please refer to form 892 for cited references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSSA A SHAAWAT whose telephone number is (313)446-6592.  The examiner can normally be reached on Monday-Friday 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter B Lonsberry can be reached on 571-272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUSSA A SHAAWAT/Primary Examiner, Art Unit 3665